DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 50a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (US 9,312,673) in view of Gorin et al. (US 2017/0324200 A1)
In regard to claims 1-3, 8-14, Byrne et al. discloses an electrical distribution unit comprising: 
a support housing 18;
a device charging module 86 (figures 17-19) comprising:
a module housing 86a, 86b configured to be mounted at said support housing 18; 
and 
a left side fixed low voltage DC power outlet 96 positioned adjacent a right side fixed low voltage DC power outlet 96; and
an electrical receptacle 60 mounted to said support housing 18 adjacent said device charging module 86;
wherein the electrical receptacle 60 comprises a high voltage AC receptacle, and the device charging module 86 comprises an electrical power converter circuit configured to receive a high voltage AC power input associated with the high voltage AC receptacle, and to provide a lower voltage DC power output to the left side fixed low voltage DC power outlet 96 and right side fixed low voltage DC power outlet 96 (see fig. 18);
wherein the module housing comprises a divider wall 108 disposed between the left side fixed low voltage DC power outlet 96 and right side fixed low voltage DC power outlet 96.
However, Byrne et al. does not disclose a retractable cord disposed at least partially within the module housing 86a, 86b; a repositionable electrical connector at a distal end of said retractable cord; and the right side fixed low voltage DC power outlet 96 positioned adjacent said repositionable electrical connector, wherein the repositionable electrical connector and said retractable cord are extendable and retractable relative to said module housing, and are configured to convey charging power or electronic data signals to a portable electronic device 
Gorin et al. discloses a retractable cord 26 disposed at least partially within the module housing 14; a repositionable electrical connector 22 at a distal end of the retractable cord 26; and a power outlet 16 positioned adjacent the repositionable electrical connector 22; a cord retractor assembly (figures 3 and 4 and para. [0030-0032]) positioned in the module housing 14 and operable to selectively retract the retractable cord 26 into the module housing 14;
wherein the repositionable electrical connector 22 and the retractable cord 26 are extendable and retractable relative to the module housing 14, and are configured to convey charging power or electronic data signals to a portable electronic device when the repositionable electrical connector 22 and said retractable cord 26 are in an extended configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Byrne et al. by constructing a repositionable electrical connector as disclosed by Gorin et al. in order to have a "docking station" for a communication power cord that is neat in appearance, is in a stationary location, and is conveniently used for the purpose of charging hand held communication devices and other devices that have a plug receptacle used for recharging (para. [0006])

Claims 4-7, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. and Gorin et al. as applied to claims 1-3 above, and further in view of Mackin et al. (US 2005/0039997 A1).
In regard to claims 4-7, 15-20, Byrne et al. as modified by Gorin et al. has been discussed above.
Byrne et al. as modified by Gorin et al. discloses the module housing 14 comprises a front housing piece 15 positioned in front of the cord retractor assembly, the module housing 14 
However, Byrne et al. as modified by Gorin et al. does not disclose the cord retractor assembly comprises a connector housing having a front edge defining an opening for selectively receiving the repositionable electrical connector 22, and wherein the opening defined by the front edge of the connector housing is aligned with the electrical connector opening 20 of the module housing 14. 
	Mackin et al. discloses the module housing 10 comprises a front housing piece 50 positioned in front of the cord retractor assembly, the module housing 10 defining an electrical connector opening 22 for selectively receiving the repositionable electrical connector 25,
the cord retractor assembly comprises a connector housing 34 having a front edge defining an opening 35B for selectively receiving the repositionable electrical connector 22, and wherein the opening 35B defined by the front edge of the connector housing 34 is aligned with the electrical connector opening 22 of the module housing 10. 
.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






Tdt
1/28/2021

/THO D TA/Primary Examiner, Art Unit 2831